EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002) In connection with the quarterly report of Stellar Pharmaceuticals Inc. (the “Company”) on Form10-Q for the quarter endedSeptember 30, 2012as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott Langille, Chief Financial Officer, certify to my knowledge and in my capacity as an officer of the Company, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and, 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. Date: November 14, 2012 /s/Scott Langille Scott Langille Chief Financial Officer (Principle Financial Officer)
